Citation Nr: 9900136	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  95-07 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased (compensable) rating for the 
service connected hearing loss of the left ear with tinnitus.



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from October 1989 to October 
1993.

This appeal arises from a September 1994 rating decision of 
the Newark, New Jersey Regional Office (RO) that granted 
service connection for hearing loss of the left ear with 
tinnitus and assigned the veteran a noncompensable 
evaluation.  A Notice of Disagreement was filed in November 
1994, and a Statement of the Case was issued in December 
1994.  A substantive appeal was filed in February 1995.  In 
the substantive appeal, the veteran conceded that since her 
tinnitus was due to an ear infection, she was not entitled to 
a separate compensable rating for that disability.  
Incidentally, it is noted that the veteran has been assigned 
a 10 percent rating under 38 C.F.R. § 324 based on the 
presence of multiple noncompensable evaluations which when 
considered together results in an employment handicap.

During the course of this appeal, the veteran relocated to 
Maryland, and her claim is now being handled by the 
Baltimore, Maryland RO.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that she has a substantial hearing loss 
in her left ear which should be compensated.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the veterans claim for a compensable 
evaluation for her service connected hearing loss of the left 
ear with tinnitus.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained.

2.  On the VA audiometric evaluation in May 1994, the 
veterans service connected hearing loss of the left ear was 
manifested by an average pure tone threshold level, in 
decibels, at 1000, 2000, 3000 and 4000 Hertz, of 44 with 
speech discrimination of 92 percent.

3.  Service connection is not in effect for hearing loss of 
the right ear; the veteran does not have total deafness of 
the right ear.


CONCLUSION OF LAW

The criteria for a compensable rating for the veterans 
service connected hearing loss of the left ear with tinnitus 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4 to include §§ 4.1, 4.2, 4.7, 4.85 and 
Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

In February 1994, the veteran filed a claim for service 
connection for disabilities to include tinnitus.  By rating 
action of September 1994, the RO determined that although 
there was some hearing loss of the left ear noted at entrance 
examination, the disability increased in severity during 
service.  Service connection was thus granted for hearing 
loss and tinnitus of the left ear.  The RO determined that 
the latter condition was incurred following an ear infection 
in 1992.

On the VA audiological evaluation in May 1994, pure tone 
thresholds, in decibels, were an average of 6 decibels for 
the right ear and an average of 44 decibels for the left ear.  
Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 92 percent in the left ear.  The 
audiologist concluded that audiological tests demonstrated 
normal hearing for the right ear while a mild to severe 
sensorineural hearing loss was measured for the left.

By rating action of September 1994, service connection for 
hearing loss of the left ear and tinnitus of the left ear was 
granted with a 0 percent evaluation.  The current appeal to 
the Board arises from this rating.

II.  Analysis

Initially, the Board finds the veterans claim for increased 
compensation benefits is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  The Court has held that, when a 
veteran claims a service connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  Thus, no further assistance to the veteran is 
required to comply with the duty to assist her, as mandated 
by 38 U.S.C.A. § 5107(a).

Service connection is in effect for impaired hearing of the 
left ear with tinnitus, assigned a noncompensable evaluation 
under the provisions of Diagnostic Code 6100 and §§ 4.85 
through 4.87 of VAs Schedule for Rating Disabilities, 38 
C.F.R. part 4.  On the veterans substantive appeal, she 
conceded that she was not eligible for a separate compensable 
rating for tinnitus as regulations provide that such a rating 
may be granted only where the disability is persistent as a 
symptom of head injury, concussion or acoustic trauma.  The 
veteran does not take issue with the fact that the RO 
determined that her tinnitus was due to acoustic trauma.  
Thus, the issue of whether a separate compensable rating is 
warranted for tinnitus will not be discussed in this 
decision.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Under applicable criteria, organic loss of hearing acuity 
shall be determined in accordance with the findings reported 
at audiometric examinations.  Evaluations of hearing 
impairment range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1,000, 2,000, 3,000, 
and 4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the revised rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  38 C.F.R. § 4.85 and Diagnostic Codes 
6100 to 6110.

In situations where service connection has been granted for 
hearing loss in only one ear, compensation is payable for the 
combination of the service connected and the nonservice 
connected disabilities as if both disabilities were service 
connected only if there is total deafness in both ears.  
38 U.S.C.A. § 1160; 38 C.F.R. § 3.383(a).  Otherwise, the 
nonservice connected ear is deemed normal for rating 
purposes.  VAOPGCPREC 32-97 (August 29, 1997).  Accordingly, 
for rating purposes, the right ear will be considered Level 
I.

Based on the May 1994 audiometric evaluation, the veterans 
scores compute to a Level I hearing loss in the left ear 
which, combined with the Level I hearing loss in the right 
ear, warrants a noncompensable schedular evaluation for left 
ear hearing loss.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 
4 to include § 4.85 and DC 6100.  Therefore, entitlement to a 
compensable evaluation is not warranted by the evidence of 
record.


ORDER

Entitlement to a compensable rating for the veterans service 
connected hearing loss of the left ear with tinnitus is 
denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
